ACCEPTED
                                                                                     12-14-00365-CV
                                                                         TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                                3/23/2015 3:46:48 PM
                                                                                        CATHY LUSK
                                                                                              CLERK



                            NO. 12-14-00365-CV
                                                                FILED IN
                                                         12th COURT OF APPEALS
EDOM CORNER, LLC and                   §      IN THE COURT TYLER, TEXAS
EARL A. BERRY, JR.                     §                 3/23/2015 3:46:48 PM
                                       §                      CATHY S. LUSK
VS.                                    §      OF APPEALS          Clerk
                                       §
IT’S THE BERRYS, LLC
                 §   d/b/a                    TWELFTH APPELLATE
MARY ELLEN’S                           §      DISTRICT


      MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Edom Corner, LLC and Earl A. Berry, Jr., Appellants in the above

styled and numbered cause, and moves this Court to grant an extension of time to

file Appellants’ brief, pursuant to Rule 38.6 of the Texas Rules of Appellate

Procedure, and for good cause shows the following:

      1.    This case is on appeal from the 294thth Judicial District Court of Van

Zandt County, Texas.

      2.    The case below was styled It’s the Berrys, LLC d/b/a Mary Ellen’s v.

Edom Corner, LLC and Earl A. Berry, Jr., Cause No. 09-00138 in the 294th Judicial

District Court of Van Zandt County, Texas.

      3.    Judgment in favor of Plaintiff was entered by the Trial Court on

October 14, 2014. A Motion for New Trial was filed on November 6, 2014.

      4.    Notice of appeal was given on December 29, 2014.
      5.        The clerk's record was filed on February 24, 2015; the reporter's record

was filed on February 11, 2015.

      6.        The Appellants’ brief is presently due on March 26, 2015.

      7.        Appellants request an extension of time of thirty (30) days from the

present date.

      8.        No extension to file the brief has been received in this cause.

      9.        Appellants rely on the following facts as good cause for the requested

extension:

      Appellants’ attorney, Katherine A. Ferguson, has requested the record, but

Appellant’s attorney requests additional time to sufficiently analyze the material

contained in the lower court proceedings to effectively prepare a brief in this case.

      Appellants’ attorney further shows that she was appointed to represent

Brandon Paul Couch in Cause No. 5,354 styled The State of Texas v. Brandon Paul

Couch in the 8th Judicial District Court of Rains County, Texas. The Defendant was

indicted for murder. Jury selection began on March 23, 2015 and the trial is

expected to last one week. Murder is a first degree felony charge and Appellants’

attorney had to spend the majority of time over the last month preparing for the jury

trial on Mr. Couch’s case.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion to Extend Time to File Appellant's Brief, and for such other
and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      RENSHAW, DAVIS & FERGUSON, LLP

                                      By:       /s/ Katherine A. Ferguson
                                             Katherine A. Ferguson
                                             (SBN 06918050)
                                      2900 Lee Street, Suite 102
                                      P.O. Box 21
                                      Greenville, Texas 75403-0021
                                      Tel: (903) 454-6050
                                      Fax: (903) 454-4898
                                      Email: rdflawoffice@yahoo.com
                                      Lead Counsel for Appellants

                         CERTIFICATE OF SERVICE

      This is to certify that on March 23, 2014, a true and correct copy of the above

and foregoing document was served on the following by facsimile:

Larry M. Lesh, Esq.
1 Forest Park Drive
Richardson, Texas 75080
FAX: (972) 699-1456

R. Paul Elliot, Esq.
301 S. Main St.
Canton, Texas 75103
FAX: (903) 567-6228
                                             /s/ Katherine A. Ferguson
                                             Katherine A. Ferguson